PER CURIAM.
We affirm the final judgment of dissolution in all respects except for paragraph thirteen thereof. As to that paragraph, we remand for the trial court to consider, without any further hearing, whether the accounts are governed by section 710.112, Florida Statutes (1993). If so, said accounts are to be maintained as custodial accounts with a single custodian. If the court determines said accounts are not governed by said statute, it is to order that they be changed to those where two signatories are permitted. As to the partition, the appellant has not shown that the trial court abused its discretion in allowing the amendment under Florida Rule of Civil Procedure 1.190(b). Nor has appellant established an abuse of discretion in the trial court’s support and property distribution award.
GLICKSTEIN, WARNER and KLEIN, JJ., concur.